CHRIS DANIEL 01-15-00444-CR
 9           E                   HARRIS COUNTY DISTRICT CLERK


                                                                                    FILED IN
May 8, 2015                                                                  1st COURT OF APPEALS
                                                                                 HOUSTON, TEXAS
                                                                             5/13/2015 1:58:34 PM
THOMAS LEWIS
                                                                             CHRISTOPHER A. PRINE
ATTORNEY OF RECORD                                                                   Clerk
1602 WASHINGTON AVE.
HOUSTON TEXAS 77007

Defendant’s Name: BRANDON TODERICK JOHNSON

Cause No: 1378279

Court:   230™
Please note the following appeal updates on the above mentioned cause:

Notice of Appeal Filed Date: 04/30/2015
Sentence Imposed Date: 04/30/2015
Court of Appeals Assignment: First Court of Appeals
Appeal Attorney of Record: THOMAS LEWIS
Pauper's Oath 04/30/2015


Sincerely,


/§/ N. aahnas
Criminal Post Trial Deputy

CC: Devon Anderson
    District Attorney
    Appellate Division
    Harris County, Texas

     TRISH MATTHEWS (DELIVERED VIA E-MAIL)



This is your notice to inform any and all substitute reporters in this cause.




                    1 20 1 Franklin P.O. Box 465 1 Houston, Texas 772 1 0-465 1
                                                               Cause No.

                                                              THE STATE OF TEXAS
                                                                                                                                                          pz
                                                                              v-
                              iHMUMMin                                        , A/KJAJ

                                              District Court / County Criminal Court at Law No.

                                                                Harris County, Texas

                                                                 NOTICE OF APPEAL

     TO THE HONORABLE JUDGE OF SAID COURT:

     On            m a u 2on
     NOTICE OF APPEAL: of his conviction.
                                                           (date), the defendant in the above numbered and styled cause gives


     The   undesigned attorney (check appropriate box):
                      to withdraw.
                ADVISES the court that he will CONTINUE to represent the defendant on appealÿ


     Date                                   APft ~3 0 2015                       Attorney (Signature)

                                                                                                     (                X
     Defendant (Printed name)                                                    Attorney (Printed name) (                      ]
                                IFILS'Jil)                                               fjÿnsrhCP_
                                                                                 State Bar Number                                       ,
                                                                                       GjSft tyl fv&ikliti                            (Tu   3ÿ°


                By.
                       Trae:„      tm -
                                    HlTri? cTu-.iji;vJiST
                                                                                 Address
                                                                                   oft
                                                                                 Telephone Number
                                                                                                                                              '




     The defendant (check all that apply):
                 REPRESENTS to the court that he is presently INDIGENT and ASKS the court to immediately APPOINT
                appellate counsel to represent him.
                ASKS the Court to ORDER that a free record be provided to him.
                ASKS the court to set BAIL.
            Accordingly, Appellant ASKS the Court to conduct a hearing, make findings, and enter an Order
     Granting the requested relief.


-f   Defendant (Signature)                                                       Defendantÿ              in ted nam
                                                                                                                    o
                                                                                                                                                                                               ORDER
                         APR 3 0 2015
         On                                    the Court conducted a hearing and FINDS that defendant / appellant

               IS NOT indigent at       this time.
                              for the purpose of
                      Giremploying counsel
                                   for a clerk’s and court reporter’s record.
                                        counsel or paying for a clerk’s and court reporter’s record.
The Court ORDERS that
                        motion to withdraw         isÿRANTÿD'?DENIED.                                                 V*
           Defendant / appellant’s motion (to be found indigent) is DENIED.
           Defendant’s / appellant’s motion is GRANTED and
                                                                           (attorney’s name & bar card number)
                      is APPOINTED to represent defendant / appellant on appeal.
                     The COURT REPORTER is ORDERED to prepare and file the reporter’s record without charge to
                     defendant / appellant.
BAIL IS:
           SET at $
           To CONTINUE as presently set.
           DENIED and is SET at No BOND. (Felony Only)

DATE SIGNED:
                                   APR 3 0 2015
                                                                           JUDOEPREÿlDING,
                                                                                DISTRICT COURT /
                                                                           COUNTY CRIMINAL COURT AT LAW NO.
                                                                           HARRIS COUNTY, TEXAS




http://hcdco-intranel/Criminal/Criminal District Courts/Felony Clerks' Info Site/Criminal Forms/Notice ofAppeal.doc        Page 2 of 3
                                                                    06/01/06
 m
 THE STATE        OF   TEXAS
                                                   Cause No.       IM1
                                                                               IN THE   m        DISTRICT COURT
                                                                                                                           ©
 v.                                                                            COUNTY CRIMINAL COURT AT LAW NO.

                                     , Defendant                               HARRIS COUNTY, TEXAS


            TRIAL COURT’S CERTIFICATION                           OF    DEFENDANT’S RIGHT                    OF   APPEAL*
 I, judge opthe trial court, certify this criminal case:
      H       is not a plea-bargain case, and the defendant has the right of appeal. [or\
      n       is a plea-bargain case, but matters were raised by written motion filed and ruled on before trial, and
              not withdrawn or waived, and the defendant has the right of appeal, [or]
      I I     is a plea-bargain case, but the trial court has given permission to appeal, and the defendant has the
              right of appeal, [or]
      I I     is a plea-bargain casgÿamlthe defendant has NO right of appeal, [or]
      I I     the defepdafifnas waived the right of appeal.
                                                                                                 APR 3 o 2015
Jud                                                                       Date Signed

I have received a copy of this certification. I have also been informed of my rights concerning any appeal of
this criminal case, including any right to file a pro se petition for discretionary review pursuant to Rule 68 of the
Texas Rules of Appellate Procedure. I have been admonished that my attorney must mail a copy of the court of
appeals's judgment and opinion to my last known address and that I have only 30 days in which to file a pro se
petition for discretionary review in the Court of Criminal Appeals. TEX. R. APP. P. 68.2 I acknowledge that, if I
wish to appeal this case and if I am entitled to do so, it is my duty to inform my appellate attorney, by written
communication, of any change in the address at which I am currently living or any change in my current prison
unit. I understand that, because of appellate deadlines, if I fail to timely inform my appellate attorney of any
change in my address, I may lose the opportunity to file a pro se petition for discretionary review.


 Brandon                                                                                       CflQcJihfV
pDefendant
                       _
                                    $ T;
                                                    ;’J!
                                                                          Defendant's Counsel                  %
Mailing Address:                                                          State Bar of Texas ID number:
                                                                                                     1




                              —
Telephone number:                                                         Mailing Address:                                            32/0
Fax number (if any):                                                      Telephone number:
                                                                                                         t&rTh no*0
                                                                          Fax number (if any):
* “A defendant in a criminal caseilias the right of appeal under these rules. The trial court shall enter a certification of the defendant's
right to appeal in every case in which it enters a judgment of guilt or other appealable order. In a plea bargain case -that is, a case in
which a defendant's plea was guilty or nolo contendere and the punishment did not exceed the punishment recommended by the
prosecutor and agreed to by the defendant - a defendant may appeal only: (A) those matters that were raised by a written motion filed
and ruled on before trial, or (B) after getting the trial court's permission to appeal.” TEXAS RULES OF APPELLATE PROCEDURE
25.2(a)(2).
                                                                 CLERK
                                                                                                                         9/1/2011
               APPEAL CARD

                                   VPi
W& p*'- u
                               /




                    The State of Texas


       mm PrMn
          H-'bO'tS'
        _
Date Notice
Of Appeal:

Presentation:
                  _                Vol.   Pg..

Judgment:                          Vol.   Pg-.

Judge Presiding
                   m(\      mf
Court Reporter     Wm wiliftw?
Court Reporter
Court Reporter

Attorney
on Trial_   J (jfM6
Attorney
on Appeal     jv       doform
                       be     ned
                Appointed      iÿHired

Offense.                                         wEn
Jury Trial           Yes

Punishment
Assessed
           _       k 1ft 10l£
             _ NJA
Companion Cases
(If Known)

Amount of .
Appeal Bond.

Appellant
Confined:            Yes
                           /   No

Date Submitted
To Appeal Section.

Deputy Clerk.      AjmCM (AJ